Order entered February 4, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01068-CR
                                      No. 05-18-01069-CR

                           ROBERT HOWARD GREEN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F16-76425-T & F16-76426-T

                                            ORDER
       The clerk’s record, filed October 31, 2018, shows appellant is indigent and represented

by appointed counsel. The reporter’s record was due October 30, 2018. When it was not filed,

we notified court reporter Trashuna Salaam by postcard dated November 2, 2018 and instructed

her to file, by December 2, 2018 (1) the reporter’s record, (2) written verification that no

hearings were recorded, or (3) written verification that appellant has not requested the reporter’s

record. To date, the reporter’s record has not been filed and we have had no communication

from Ms. Salaam.

       We ORDER court reporter Trashuna Salaam to file, WITHIN FOURTEEN DAYS OF

THE DATE OF THIS ORDER, the complete reporter’s record in these appeals. We caution
Ms. Salaam that the failure to do so will result in the Court taking whatever remedies it has

available to ensure that the appeals proceed in a timely fashion, which may include ordering that

she not sit until the complete reporter’s record is filed.

        We DIRECT the Clerk to send copies of this order to the Honorable Lela Lawrence

Mays, Presiding Judge, 283rd Judicial District Court; Trashuna Salaam, court reporter; and to

counsel for all parties.




                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE